                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
MICHELLE HENRY,                        )
                                       )
            Plaintiff,                 )                    Civil Action No.
                                       )                    18-cv-11711
      v.                               )
                                       )
WELLS FARGO BANK, N.A.,                )
                                       )
            Defendant.                 )
_______________________________________)

                                   ORDER OF DISMISSAL

SAYLOR, J.

       On August 21, 2018, defendant filed a motion to dismiss for failure to state a claim upon

which relief can be granted. Plaintiff's response was due 14 days later. When plaintiff failed to

file an opposition or other response, the Court issued a show-cause order on September 11, 2018.

That order directed plaintiff to show cause, in writing, by October 11, 2018, why the motion

should not be granted. Plaintiff has not filed any form of response to the show-cause order or the

motion to dismiss. Accordingly, no opposition having been filed, and the motion to dismiss

appearing to be meritorious, the motion to dismiss filed by defendant Wells Fargo Bank, N.A., is

GRANTED, and this matter is DISMISSED.

So Ordered.


                                                            /s/ F. Dennis Saylor IV
                                                            F. Dennis Saylor, IV
Dated: November 1, 2018                                     United States District Judge
